          Case 3:20-cv-01122-MDD Document 5 Filed 06/29/20 PageID.14 Page 1 of 2



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   LEE ANN HECK,                               Case No.: 20-cv-1122-MDD
12                                  Plaintiff,
                                                 ORDER GRANTING PLAINTIFF’S
13   v.                                          MOTION TO PROCEED IN
                                                 FORMA PAUPERIS
14   ANDREW M. SAUL, Commissioner
                                                 [ECF NO. 2]
     of Social Security,
15
                                  Defendant.
16
17
             On June 19, 2020, Plaintiff Lee Ann Heck filed this social security
18
     appeal pursuant to Section 205(g) of the Social Security Act, 42 U.S.C.
19
     §405(g), challenging the denial of her application for disability benefits. (ECF
20
     No. 1). Plaintiff simultaneously filed a motion to proceed in forma pauperis
21
     (“IFP”). (ECF No. 2). For the reasons set forth below, the Court GRANTS
22
     Plaintiff’s motion to proceed IFP.
23
             All parties instituting any civil action, suit or proceeding in a district
24
     court of the United States, except an application for writ of habeas corpus,
25
     must pay a filing fee of $400. See 28 U.S.C. § 1914(a). An action may
26
     proceed despite a plaintiff’s failure to prepay the entire fee only if he is
27

                                                 1
                                                                             20-cv-1122-MDD
         Case 3:20-cv-01122-MDD Document 5 Filed 06/29/20 PageID.15 Page 2 of 2



1    granted leave to proceed IFP pursuant to 28 U.S.C. § 1915(a). See Rodriquez
2    v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1965). A party need not be completely
3    destitute to proceed in forma pauperis. Adkins v. E.I. DuPont de Nemours &
4    Co., 335 U.S. 331, 339-40 (1948). But “the same even-handed care must be
5    employed to assure that federal funds are not squandered to underwrite, at
6    public expense, either frivolous claims or the remonstrances of a suitor who is
7    financially able, in whole or in material part, to pull his own oar.” Temple v.
8    Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984).
9           A review1 of the amended application by the Court shows that Plaintiff
10   receives no income but relies on $194 in government food assistance and her
11   parents for support. Plaintiff’s amended affidavit sufficiently shows she is
12   unable to pay the fees or post securities required to maintain this action. As
13   such, Plaintiff’s amended motion to proceed in forma pauperis is GRANTED.
14          IT IS SO ORDERED.
15
16   Dated: June 29, 2020
17
18
19
20
21
22
23
24
25
26   1The Court has also reviewed Plaintiff’s complaint, and concludes it is not subject to sua
     sponte dismissal under 28 U.S.C. § 1915(e)(2)(B).
27

                                                  2
                                                                                   20-cv-1122-MDD
